Title: To Thomas Jefferson from David Humphreys, 21 May 1791
From: Humphreys, David
To: Jefferson, Thomas


Lisbon, 21 May 1791. Sends English papers. From talks with De Pinto and others, peace more expected to prevail than formerly. But newly arrived vessels from north bring nothing definite. By direct accounts from Paris at end of April, he finds tumults have subsided, Lafayette again in command of national guard, and his popularity and triumph complete despite English prophecies. The mischievous intrigues of the anti-constitutional faction react against them. “With unanimity and perseverance on the part of the Patriots, the French nation  cannot fail of becoming more happy, powerful and glorious than any other on this Continent.”
Meantime, he is pleased to belong to a nation “whose name is, at each succeeding time, pronounced with more and more respect, throughout the European World. Mankind begin to believe in the excellence and stability of our Government. Every day discovers fresh proofs, of enterprize and resources, flattering to the character of our Country.” A few days ago, when captains of American ships showed satisfaction at appointment of minister, the largest merchantman fired a federal salute and displayed American flags. She belongs to a foreigner and trades with Baltic under American papers and captain “because the premium of Insurance and expense of Navigation are cheaper than they would be under other Colours.”
He attributes to rising reputation of America civilities he has everywhere received. Two or three days before being presented, he called on De Challon, French ambassador, with introduction from Marquis de la Luzerne, and on Walpole, British minister, with one from Lord St. Helens. Both were “extremely polite,” and on 13th Walpole presented him to the diplomatic corps in the Queen’s antechamber. Every person in that body returned his visit before the end of the second day.
He has had similar reception from “several Portuguese Characters of high distinction: particularly from D. John Carlos of Braganza, Duke of Alafoñes, Uncle to Her Majesty, Commander in Chief of Her Troops, and Governor of Estremadura.” Without any hint whatever, he was introduced to him on the 12th, partook of a collation with him, the “Dutchess and many Ladies of the first families” at the palace where meets the Royal Academy of Sciences, of which he is president and over which he had just presided at an extraordinary session. “This Nobleman is perfectly elegant in his manners, and greatly beloved for the goodness of his heart. He has travelled through Europe, understands English and French, and is the Protector of Arts and Sciences in the Kingdom.” He had previously read newspapers and other publications Humphreys had brought. On being presented to him “he told me in the most courteous possible manner, ‘that he was already perfectly acquainted with me; that he admired the conduct and character of my country; and that he was disposed to render me every service in his power.’” After acknowledging his politeness in what he hoped was not an unbecoming manner, Humphreys said: “as we were a young Nation, but just emerging from … a long and distressing war, we must only hope to make gradual improvements, which I was happy in believing we were now doing.” To which the Duke replied: “‘Young as your Nation is, it advances in improvements with the STEPS OF A GIANT (pas d’un Geant). It is not a compliment to tell you so.—I say what I mean—for it as ill becomes me of the House of Braganza to flatter, as it does a Citizen of the United States to be flattered.’” On the 13th the Duke received a new promotion.
For introduction to that illustrious personage, he was indebted to the Duke’s most intimate friend, Abbé Corrêa, secretary of the Academy of Sciences, “one of the most liberal Philosophers of the age, an enthusiastic admirer of our Country, and certainly one of the best informed men on the subject of it (for a person who has not been there) I have ever met with in my life.” TJ will perceive his manner of political thinking by what he said when Humphreys first saw saw him: “‘I look upon the U. S. of America to be the only hope and consolation of Mankind. Here in Europe we have ten thousand almost insurmountable  obstacles to political happiness.—KINGS ARE BAD ENOUGH, BUT NOBILITY ARE THE DEVIL.’—A few days ago he remarked ‘You and we have every circumstance in our favor to make us strictly and advantageously united. And England and Spain are (if I may use an expression that ought to be exploded) the natural enemies of both.’ He declares that nothing but his age prevents him from going to the U. S.—He professes, however, that this Country is tranquil and prosperous, in a wonderful degree, under the present Reign: But that the public felicity is held by too precarious a tenure, it depending but too much on the Characters of the reigning Sovereign.”
He is so much fatigued by paying and receiving visits, writing and copying letters, and making arrangements for a house that he must retire into the country for a few weeks lest his “health should suffer from some inconvenient plethorick symptoms, which the unusual life … has produced.” The “public business can receive no detriment.”

P.S. On further inquiry into character and conduct of Samuel Harrison as vice-consul, he finds his services not only indispensable but also highly approved by masters of vessels.—Humphreys thinks that “if the Philosophical Society of Philadelphia (of which I believe you are one of the principal officers) should think proper to admit the Duke of Alafónes, the Chev. Luis Pinto de Souza Coutinho, and the Abbé Jose Corrêa de Serra, as Members,” it would bring no discredit to the Society, be acceptable to them, prove useful to the cause of science in general, “and perhaps, not unprofitable to that of our Country in particular. If it would not encrease the number too much, I would also add the name of the Conde D. Diogo de Neronha, Ambassador … at Madrid.—His name is the first on the list of the members of the Royal Academy of Portugal.”

